           Case 1:20-cv-02407-VEC Document 39 Filed 07/16/20 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 7/16/2020
 -------------------------------------------------------------- X
 KRENTSEL & GUZMAN, LLP.,                                       :
                                                                :
                                                 Plaintiff, :
                                                                :
                           -against                             :   20-CV-2407 (VEC)
                                                                :
 JPMORGAN CHASE BANK, N.A.,                                     :         ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on July 16, 2020, the parties appeared for a telephone conference with this

Court;

         IT IS HEREBY ORDERED THAT:

         1. Plaintiff’s counsel, Ms. Raicus, is directed to appear for an in-person hearing on July

             23, 2020 at 11:00 a.m in Courtroom 443 of the Thurgood Marshall Courthouse,

             40 Foley Square, New York, New York, 10007 to determine whether sanctions

             should be imposed for her failure to appear at the July 10, 2020 conference. She is

             directed to carefully review the truth of all submissions on this issue that have been

             made to date (Dkts. 35, 36, 38). If appropriate, corrected filings must be submitted

             not later than July 22, 2020 at 12:00 p.m. Members of the public may appear for

             the hearing by calling (888) 363-4749, using the access code 3121171 and the

             security code 2407. Defendant may appear if it wishes, but its presence is not

             required.

         2. Plaintiff may either amend its complaint or respond to Defendant’s motion to dismiss

             (but not both) by July 27, 2020. Defendant’s reply is due by August 17, 2020.



                                                   Page 1 of 2
        Case 1:20-cv-02407-VEC Document 39 Filed 07/16/20 Page 2 of 2




      3. Discovery is stayed pending resolution of Defendant’s motion to dismiss.



SO ORDERED.
                                                 _________________________________
Date: July 16, 2020                               VALERIE CAPRONI
      New York, NY                                United States District Judge




                                        Page 2 of 2
